Exhibit 10.16

ORACLE CORPORATION

AMENDED AND RESTATED

2000 LONG-TERM EQUITY INCENTIVE PLAN

PERFORMANCE-BASED STOCK OPTION AGREEMENT

FOR NAMED EXECUTIVE OFFICERS

 

1. Grant. Oracle Corporation (the “Company”) has granted to the optionee
(“Optionee”) named above a U.S. non-qualified option (the “Option”) to purchase
the total number of shares of Common Stock set forth above (the “Shares”). The
Shares may be purchased at the exercise price per share set forth above (the
“Exercise Price”), which will be the higher of the Fair Market Value (a) on
July 10, 2017, or (b) on the Grant Date (as defined in Exhibit A). This Option
is subject to the terms set forth below in this stock option agreement,
including Exhibit A (the “Agreement”) and in the Company’s Amended and Restated
2000 Long-Term Equity Incentive Plan (the “Plan”). In the event of a conflict
between the terms of the Plan and the terms of this Agreement, the terms of the
Plan shall govern. All capitalized terms not defined herein shall have the
meanings ascribed to them in the Plan.

 

2. Restrictions on Exercise. Subject to the terms of the Plan and this
Agreement, the Option shall vest and become exercisable on the applicable
Vesting Dates specified in Exhibit A (i) to the extent the Performance Goals (as
set forth in Exhibit A) applicable to the Performance Period (as specified in
Exhibit A) are attained, and (ii) subject to Section 3(d), as long as the
Optionee remains continuously employed by the Company or any Parent, Subsidiary
or Affiliate from the date of grant of the Option through the applicable Vesting
Date, provided that in no event may the Option be exercised after the Expiration
Date (as specified in Exhibit A). In addition, this Option may not be exercised
as to fewer than 100 Shares unless it is exercised as to all Shares as to which
this Option is then exercisable.

Optionee agrees to comply with the Insider Trading Policy restrictions
applicable to the Company’s officers for one fiscal quarter following Optionee’s
termination of his/her employment relationship with the Company or any Parent,
Subsidiary or Affiliate, regardless of the reason for such termination. Under
these restrictions, Optionee may be prohibited from trading in the Company’s
securities from the 15th day of the last month of the fiscal quarter and until
one full Trading Day (as defined in Exhibit A) following the Company’s earnings
announcement for that fiscal quarter. Notwithstanding the foregoing, this Option
is subject to the time limitations on exercise set forth in Section 6(i) of the
Plan and Section 3 below (the “Remaining Option Exercise Period”); provided that
if any “No Trading” period under Oracle’s Insider Trading Policy occurs during
the Remaining Option Exercise Period and Optionee is prohibited from trading
during such period, the Remaining Option Exercise Period shall be extended by
the number of days equivalent to any such period such that the total amount of
time Optionee shall have to exercise the vested portion of this Option shall be
equal to the original Remaining Option Exercise Period (except that, if the
Expiration Date of the Option occurs during this additional extension period,
such Option shall still expire on the Expiration Date and the additional
extension period shall not be extended beyond the Expiration Date).



--------------------------------------------------------------------------------

3. Termination of Option.

 

  a) This Option shall cease vesting upon termination of Optionee’s employment
relationship with Optionee’s employer (the “Employer”) (excluding a transfer to
the Company or any Parent, Subsidiary or Affiliate) and shall not be extended by
any notice or equivalent period mandated under local law (e.g., a period of
“garden leave” or similar period pursuant to local law) or as may be required by
the terms of an employment agreement. Optionee’s employment relationship shall
be considered to have terminated, and Optionee to have ceased to be employed by
the Company or its Parent, Subsidiary or Affiliate, on the earliest of:

 

  (1) the date on which the Employer delivers to Optionee notice terminating the
employment relationship (regardless of whether the notice or termination is
lawful or unlawful or is in breach of any contract of employment) unless
Optionee is transferring employment to the Company, or any Parent, Subsidiary or
Affiliate;

 

  (2) the date on which Optionee delivers notice to his or her Employer that
Optionee is terminating the employment relationship (regardless of whether the
notice or termination is lawful or unlawful or is in breach of any contract of
employment) unless Optionee is transferring employment to the Company, or any
Parent, Subsidiary or Affiliate;

 

  (3) the date on which Optionee ceases to provide services to the Company, or
any Parent, Subsidiary or Affiliate, as appropriate, except where Optionee is on
an authorized leave of absence; or

 

  (4) the date on which Optionee ceases to be considered an “employee” under
Applicable Laws.

For the avoidance of doubt if Optionee ceases to be an employee but remains a
director of the Company, Optionee’s employment relationship shall be considered
to have terminated for purposes of this Section 3.

 

  b) If Optionee ceases to be employed by the Company or any Parent, Subsidiary
or Affiliate, as appropriate, for any reason except death or Disability, this
Option may be exercised to the extent (and only to the extent) that it would
have been exercisable upon the date of termination of Optionee’s employment,
within three (3) months after the date of termination, subject to Section 2
above, but in any event no later than the Expiration Date of the Option. The
date of termination of Optionee’s employment for purposes of this Agreement and
any right to exercise this Option post-termination shall not be extended by any
notice period mandated under local law, by contract or otherwise and shall be
determined in accordance with Section 3(a) herein.

 

  c) If Optionee ceases to be employed by the Company or any Parent, Subsidiary
or Affiliate, as appropriate, due to Optionee’s Disability, this Option may be
exercised to the extent (and only to the extent) specified in the Plan, subject
to Section 2 above.

 

2



--------------------------------------------------------------------------------

  d) If Optionee ceases to be employed by the Company or any Parent, Subsidiary
or Affiliate, as appropriate, due to Optionee’s death, and notwithstanding the
terms of Section 6(i)(iii) of the Plan, this Option shall vest (if at all) in
the same number of Shares under the Option as would have vested had Optionee
remained employed by Employer through the Vesting Date (as specified in Exhibit
A) immediately after his or her death but all other unvested Shares under the
Option shall be forfeited. The Optionee’s vested Shares under the Option may be
exercised by the Optionee’s legal representative within twelve (12) months after
the final Vesting Date following Optionee’s death but in any event no later than
the Expiration Date of the Option, provided such person provides proof, to the
Company’s satisfaction, of his or her entitlement to act on behalf of Optionee’s
estate.

The committee of the Board of Directors of the Company administering the Plan
(the “Committee”) shall have discretion to determine whether Optionee has ceased
to be employed by the Company or any Parent, Subsidiary or Affiliate, as
appropriate, and the effective date on which such employment terminated.

 

4. Manner of Exercise; Automatic Exercise; Consideration.

 

  a) The Option may be exercised by delivery to the Company of the stock option
exercise agreements in the form then approved by the Committee, stating the
number of Shares being purchased, the restrictions imposed on the Shares, if
any, and such representations and agreements, as may be required by the Company
to comply with applicable laws, together with payment in a form allowed under
the Plan. The current forms of stock option exercise form and stock option
exercise notice and agreement (the “Exercise Agreement”) are available upon
request by emailing stock_us@oracle.com.

 

  b) The Company, at its discretion, may implement an automatic exercise feature
pursuant to which the Option will be automatically exercised on the Expiration
Date (or on the last Trading Day immediately prior to the Expiration Date if the
Expiration Date is not a Trading Day) (the “Automatic Exercise Date”) if (i) the
Optionee has not exercised the Option prior to the Automatic Exercise Date,
(ii) the Fair Market Value of a Share on the Automatic Exercise Date exceeds the
Exercise Price per Share by an amount equal to or more than the value of one
Share on the Automatic Exercise Date, and (iii) Optionee has not specified in
writing that he or she does not want to exercise the Option. If the Company
elects to implement this automatic exercise feature, it shall do so according to
such procedures as the Company shall specify from time to time; provided,
however, that the Company shall not apply the automatic exercise to the Option
in circumstances where the Company determines, in its sole discretion, that it
is not feasible or advisable due to legal or administrative reasons. Therefore,
Optionee should not rely on this feature.

 

  c) Due to administrative restrictions, paying the Exercise Price by means of
the surrender of Shares having a Fair Market Value equal to the applicable
Exercise Price of the Option is not an available method of exercise under this
Agreement.

 

5. Compliance with Laws and Regulations. The issuance and transfer of Shares
shall be subject to compliance by the Company and Optionee with all applicable
requirements of federal, state, local or foreign securities and other laws and
with all applicable requirements of any stock exchange or national market system
on which the Common Stock may be listed at the time of such issuance or
transfer.

 

3



--------------------------------------------------------------------------------

6. Transferability of Option. This Option may not be transferred in any manner
other than (i) by will, or (ii) by the laws of descent and distribution,
provided however, a U.S. Optionee may transfer a vested portion of the Option
for no consideration to or for the benefit of one or more members of Optionee’s
Immediate Family (including, without limitation, to a trust for the benefit of
Optionee’s Immediate Family) (a “Transferee”), subject to such limits as the
Committee may establish, and such Transferee shall remain subject to all the
terms and conditions applicable to the Option prior to such transfer. Optionee
will continue to be treated as the holder of the Option for purposes of the
Company’s record keeping and for other purposes deemed appropriate by the
Company, including the right to consent to amendments to this Agreement,
notwithstanding that the economic benefits and dispositive control have been
transferred to the Transferee. Optionee agrees, on behalf of each Transferee, to
exercise the Option upon the direction and arrangement of payment by such
Transferee and further agrees to forward all information provided by the Company
(including but not limited to those required under the U.S. securities laws)
with respect to the Option to the Transferee. In the discretion of the
Committee, the foregoing right to transfer shall apply to the right to transfer
ancillary rights associated with the Option. The term “Immediate Family” shall
mean Optionee’s spouse, qualified same-sex domestic partner, parents, children,
stepchildren, adoptive relationships, sisters, brothers and grandchildren (and,
for this purpose, shall also include Optionee). Optionee acknowledges that
Optionee will continue to be liable for any Tax-Related Items (as defined in
Section 8 below).

 

7. Tax Consequences. The general U.S. federal income tax consequences of the
grant and exercise and transfer of the Option, as well as upon disposition of
the Shares following exercise, are set forth in the Plan prospectus made
available at the Company’s web site at:

http://my.oracle.com/site/hr/RegionalSites/U.S./usbenefits/equity/index.html

If Optionee is subject to tax in any other country besides the U.S., the tax
treatment in the other country may differ from that reflected in the Plan
prospectus.

 

8. Tax Withholding Responsibility. Optionee acknowledges that, regardless of any
action taken by the Company or the Employer, the ultimate liability for all
income tax (including federal, state, local and foreign tax), social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to Optionee’s participation in the Plan and legally applicable to
Optionee or deemed by the Company or the Employer in its discretion to be an
appropriate charge to Optionee even if legally applicable to the Company or the
Employer (“Tax-Related Items”), is and remains Optionee’s responsibility and may
exceed the amount actually withheld by the Company and/or the Employer. Optionee
further acknowledges that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including, but not limited to, the
grant, vesting or exercise of the Option, the subsequent sale of Shares acquired
pursuant to such exercise and the receipt of any dividends; and (b) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Option to reduce or eliminate Optionee’s liability for Tax-Related
Items or to achieve any particular tax result. Further, if Optionee is subject
to Tax-Related Items in more than one jurisdiction, Optionee acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

 

4



--------------------------------------------------------------------------------

Prior to any relevant taxable or tax withholding event, as applicable, Optionee
agrees to make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, if Optionee is not
subject to Section 16 of the Exchange Act, Optionee authorizes the Company
and/or the Employer, or their respective agents, at their discretion, to satisfy
the obligations with regard to all Tax-Related Items by one or a combination of
the following: (1) withholding from Optionee’s wages or other cash compensation
paid to Optionee by the Company and/or the Employer; (2) withholding from
proceeds of the sale of Shares acquired upon exercise of the Option, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
Optionee’s behalf pursuant to this authorization without further consent); or
(3) withholding in Shares subject to the exercised Option. If Optionee is
subject to Section 16 of the Exchange Act, the Company will satisfy the
obligations with regard to all Tax-Related Items by withholding Shares otherwise
issuable upon settlement of the Option, unless the use of such withholding
method is prevented by Applicable Laws or has adverse tax or accounting
consequences, in which case Optionee may: (1) elect to have the Company or
Employer withhold from Optionee’s wages or other cash compensation paid to
Optionee by the Company and/or the Employer; or (2) elect to have the Company
withhold from proceeds of the sale of Shares acquired upon exercise of the
Option, either through a voluntary sale or through a mandatory sale arranged by
the Company (on Optionee’s behalf pursuant to this authorization).

The Company may withhold or account for Tax-Related Items at maximum applicable
rates, which in the case of withholding in Shares may involve use of a statutory
withholding rate not to exceed the maximum statutory tax rate for the applicable
tax jurisdiction, to the extent consistent with Applicable Laws. To the extent
that the obligation for the Tax-Related Items is satisfied by withholding in
Shares or withholding from proceeds of the sale of Shares and the Company
determines the withholding amount using maximum applicable rates, Optionee will
receive a refund of any over-withheld amount in cash and will have no
entitlement to the Common Stock equivalent. Further, if the obligation for the
Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
Optionee is deemed to have been issued the full number of Shares subject to the
exercised Option, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items due as a result of any
aspect of Optionee’s participation in the Plan.

Finally, Optionee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Optionee’s participation in the Plan that cannot
be satisfied by the means previously described. The Company may refuse to honor
the exercise and refuse to deliver the Shares or the proceeds from the sale of
Shares if Optionee fails to comply with his or her obligations in connection
with the Tax-Related Items as described in this section.

 

9. Nature of the Grant. By entering into this Agreement and accepting the grant
of an Option evidenced hereby, Optionee acknowledges that: (i) the Plan is
established voluntarily by the Company, it is discretionary in nature and it may
be modified,

 

5



--------------------------------------------------------------------------------

  amended, suspended or terminated by the Company at any time unless otherwise
provided in the Plan and this Agreement; (ii) the grant of the Option is
voluntary and occasional and does not create any contractual or other right to
receive future grants of options, or benefits in lieu of options, even if
options have been granted in the past; (iii) all decisions with respect to
future grants, if any, will be at the sole discretion of the Company;
(iv) Optionee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate Optionee’s employment relationship at any time;
(v) Optionee’s participation in the Plan is voluntary; (vi) the Option and the
Shares subject to the Option, and the income and value of same, are
extraordinary items that do not constitute compensation of any kind for services
of any kind rendered to the Company or the Employer, and which are outside the
scope of Optionee’s employment contract, if any; (vii) the Option and the Shares
subject to the Option, and the income and value of same, are not part of normal
or expected compensation or salary for any purpose including, but not limited
to, calculating any severance, resignation, termination, redundancy, dismissal,
end of service payments, bonuses, long-service awards, pension or welfare or
retirement benefits (including the 401(k) Savings and Investment Plan and the
Deferred Compensation Plan) or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company, the Employer or any Parent, Subsidiary or Affiliate; (viii) the Option
and the Shares subject to the Option, and the income and value of same, are not
intended to replace any pension rights or compensation; (ix) the vesting of any
Option ceases upon termination of the employment relationship as described in
Section 6(i)(iv) of the Plan except as may otherwise be explicitly provided in
the Plan document; (x) the future value of the underlying Shares is unknown,
indeterminable and cannot be predicted with certainty, and if Optionee exercises
the Option and obtains Shares, the value of those Shares may increase or
decrease, even below the Exercise Price; (xi) if the underlying Shares do not
increase in value, the Option will have no value; (xii) the Option grant and
Optionee’s participation in the Plan shall not be interpreted to form an
employment contract or relationship with the Company or any Parent, Subsidiary
or Affiliate; and furthermore, the Option grant shall not be interpreted to form
an employment contract with the Employer; (xiii) no claim or entitlement to
compensation or damages shall arise from forfeiture of the Option resulting from
the termination of Optionee’s employment (for any reason whatsoever, whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where Optionee is employed or the terms of Optionee’s employment
agreement, if any); (xiv) in the event of termination of Optionee’s employment
as described in Section 3 of this Agreement (for any reason whatsoever, whether
or not later found to be invalid or in breach of employment laws in the
jurisdiction where Optionee is employed or the terms of Optionee’s employment
agreement, if any), Optionee shall not have any right to receive any future
options under the Plan; (xv) unless otherwise agreed with the Company, the
Option and Shares subject to the Option, and the income and value of same, are
not granted as consideration for, or in connection with, any service Optionee
may provide as a director of any Parent, Subsidiary or Affiliate; and
(xvi) unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares.

 

10. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Optionee’s participation in the Plan, or Optionee’s acquisition or sale of the
underlying Shares. Optionee is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.

 

6



--------------------------------------------------------------------------------

11. Data Privacy Consent. As a condition of the grant of the Option, Optionee
hereby explicitly and unambiguously consents to the collection, use, processing
and transfer, in electronic or other form, of personal data as described in this
paragraph by and among, as applicable, the Employer and the Company and any
Parent, Subsidiary or Affiliate for the exclusive purpose of implementing,
administering and managing Optionee’s participation in the Plan.

Optionee understands that the Employer, the Company and any Parent, Subsidiary
or Affiliate may hold certain personal information about Optionee, including,
but not limited to, Optionee’s name, home address and telephone number, date of
birth, social security number or other identification number, salary,
nationality, passport number, job title, any Shares or directorships held in the
Company, details of all options or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in Optionee’s favor, for
the purpose of managing and administering the Plan (“Data”).

Optionee acknowledges that Data will be transferred to the Company’s stock plan
service provider, Fidelity, or such other stock plan service provider or broker
as may be selected by the Company in the future, which is assisting the Company
with the implementation, administration and management of the Plan, provided
that the Company ensures that the recipient maintains a level of privacy broadly
equivalent to the standard set forth in the Company’s Internal Privacy Policy.
Optionee accepts that these recipients may be located in the United States or
the European Economic Area or elsewhere and the recipient’s country may have
different data privacy laws and protections than Optionee’s country. Optionee
authorizes the Company, its broker and any possible recipients which may assist
the Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing Optionee’s participation in the Plan, including any requisite transfer
of Data to a designated broker or other third party with whom Optionee may elect
to deposit any Shares acquired upon exercise of the Option, as such Data may be
required for the administration of the Plan and/or the subsequent holding of
Shares on Optionee’s behalf. Further, Optionee understands that Optionee is
providing the consents herein on a purely voluntary basis. If Optionee does not
consent, or later seeks to revoke consent, Optionee’s employment status or
service and career with the Employer will not be affected; the only consequence
of refusing or withdrawing consent is that the Company would not be able to
grant Optionee Options or other equity awards or administer or maintain such
awards. Therefore, Optionee understands that refusing or withdrawing consent may
affect Optionee’s ability to participate in the Plan.

Additional details regarding data privacy are included in the Notice of Stock
Option Grant and in Oracle’s Internal Privacy Policy at:

http://my.oracle.com/site/legal/cnt337893.pdf.

 

7



--------------------------------------------------------------------------------

12. Entire Agreement; Interpretation. The Plan made available at the Company’s
web site at
http://my.oracle.com/site/hr/RegionalSites/U.S./usbenefits/equity/index.html is
incorporated herein by reference. This Agreement and the Plan constitute the
entire agreement of the parties and supersede all prior undertakings and
agreements with respect to the subject matter hereof. The Committee may amend
this Agreement and the Plan from time to time. Optionee understands and agrees
that the terms of the Option can only be amended in writing. Optionee agrees
that the terms of the Plan govern the Option and that all interpretations and
determinations made by the Company (or its Board of Directors and any committee
of the Board administering the Plan) with respect to the Plan and this Agreement
shall be final and binding on all persons. This Agreement is governed by
Delaware law except for that body of law pertaining to conflict of laws. Unless
Optionee is subject to a mutual agreement to arbitrate with the Company,
Optionee agrees to institute any legal action or legal proceeding relating to
this Agreement or the Plan in state court in San Mateo County, California or in
federal court in San Francisco, California, United States of America, and no
other courts, where this grant is made and/or to be performed. Optionee agrees
to submit to the jurisdiction of and agrees that venue is proper in the
aforesaid courts in any such action or proceeding and waives, to the fullest
extent permitted by law, any objection that the laying of venue of any legal or
equitable proceedings related to, concerning or arising from such dispute which
is brought in any such court is improper or that such proceedings have been
brought in an inconvenient forum.

 

13. Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means or to request Optionee’s consent
to participate in the Plan by electronic means. Optionee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or any third party designated by the Company.

 

14. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

15. 409A Disclaimer. This Agreement shall be interpreted in accordance with, and
incorporates the terms and conditions required by, Section 409A of the U.S.
Internal Revenue Code (the “Code”). The Company reserves the right, to the
extent the Company deems necessary or advisable in its sole discretion, to
unilaterally amend or modify this Agreement or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, including amendments or actions that would
result in a reduction in benefits under the Option, as the Company determines
are necessary or appropriate to ensure that this Option qualifies for exemption
from, or complies with the requirements of, Code Section 409A or to mitigate any
additional tax, interest and/or penalties or other adverse tax consequences that
may apply under Section 409A of the Code; provided, however, that the Company
makes no representation that the Option will be exempt from, or will comply
with, Section 409A of the Code, and makes no undertakings to preclude
Section 409A of the Code from applying to the Option or to ensure that it
complies with Section 409A of the Code. For the avoidance of doubt, Optionee
hereby acknowledges and agrees, that the Company will have no liability to
Optionee or any other party if the grant, vesting, or exercise of the Option,
the issuance of Shares or any other transaction under this Agreement is not
exempt from, or compliant with, Code Section 409A, or for any action taken by
the Company with respect thereto.

 

8



--------------------------------------------------------------------------------

16. Recoupment. As an additional condition of receiving the Option, Optionee
agrees that the Option and any benefits or proceeds Optionee may receive
hereunder shall be subject to forfeiture and/or repayment to the Company to the
extent required to comply with Applicable Laws, including, without limitation,
pursuant to Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, as may be reflected in a recoupment or “clawback” policy
adopted by the Company. Further, if Optionee receives any amount in excess of
what Optionee should have received under the terms of the Option for any reason
(including without limitation by reason of a financial restatement, mistake in
calculations or administrative error), all as determined by the Committee, then
Optionee shall be required to promptly repay any such excess amount to the
Company.

 

17. Country-Specific Terms/Notifications. If Optionee relocates to one of the
countries included in Exhibit A of the non U.S. option agreement for options
granted in 2017, the special terms for such country will apply to him or her, to
the extent the Company determines that the application of such terms is
necessary or advisable for legal or administrative reasons. As a result,
Optionee should review the specific terms/notifications that apply to him or her
in his or her particular country to which he/she transfers. These country
specific alerts/notifications are available at the Company’s web site at:

http://my.oracle.com/site/hr/RegionalSites/U.S./usbenefits/equity/index.html

 

18. Additional Terms. The Company reserves the right to impose other
requirements on Optionee’s participation in the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Optionee to sign any additional agreements or undertakings that may
be necessary to accomplish the foregoing.

 

19. Waiver. Optionee acknowledges that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by Optionee or
any other Participant.

By clicking on the “Accept” button, Optionee accepts the Option and agrees to be
bound by its terms as set forth in the Plan and this Agreement.

These terms apply to grants made on or after July 20, 2017.

 

9